             Case 5:20-cv-00387-OLG Document 46 Filed 08/26/21 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

    CHRISTOPHER GRISHAM, JAMES                                  §
    EVERARD,                                                    §
                                                                §
            Plaintiffs                                          §
                                                                §
    vs.                                                         §          Case No.: SA-20-CV-00387-OLG
                                                                §
    RENE VALENCIANO, J. LOPEZ,                                  §
    HECTOR RUIZ, A. VERA, CITY OF                               §
    OLMOS PARK                                                  §
                                                                §
                                                                §
            Defendants.                                         §
                                                                §


          JOINT ADVISORY REGARDING DISCOVERY DISPUTES OF THE PARTIES


TO THE HONORABLE JUDGE OF SAID COURT:


           Pursuant to the August 20, 2021, Magistrate’s Order [Dkt. 37], the Court required the

parties to confer and submit this joint advisory to the Court concerning the following motions:

              1. Plaintiffs’ Opposed Motion to Extend Scheduling Order Deadlines and
                 Memorandum of Law in Support [Dkt. 32]1

              2. Defendants’ Motion to Compel Plaintiff Grisham’s Deposition, Production of
                 Documents, Request for Sanctions and Request for Expedited Hearing [Dkt. 33]2

              3. Plaintiffs’ Opposed Motion for Leave, Motion to Compel Depositions, Motion to
                 Show Cause, and Request for Sanctions [Dkt. 35]3



1
  Defendants’ Response is filed at Dkt. 38. Plaintiffs did not file a reply.
2
  Plaintiffs’ Response is filed at Dkt. 36. Defendants’ Reply is filed at Dkt. 45.
3
  Defendants’ Response is filed at Dkt. 42. Plaintiffs’ Amended Reply is filed at Dkt. 44.


Grisham et al v. Valenciano et al: Joint Advisory – Discovery Disputes, August 2021             Page 1
              Case 5:20-cv-00387-OLG Document 46 Filed 08/26/21 Page 2 of 6




                4. Plaintiffs’ Motion for a Protective Order (Filed in conjunction with Plaintiffs’
                   Response to Defendants’ Motion to Compel, Production of Documents and Request
                   for Sanctions) [ECF 36].4


                                     CONFERENCE OF THE PARTIES

           On August 25, 2021, the parties conferred by telephonic conference. The parties created a

list of items to discuss and upon consideration of the items, the parties were able to agree to some

of the items but remain opposed to others. The parties good faith conferral is summarized below:

       1. Plaintiffs’ Opposed Motion to Extend Scheduling Order Deadlines and Memorandum of
          Law in Support [Dkt 32].

           RELIEF REQUESTED: Plaintiffs are requesting the Court reopen expert and
           discovery deadlines.

           STATUS OF CONFERRAL: The parties were not able to reach a resolution on this

           motion.      The parties generally reached an agreement on the deposition of a City

           representative and Defendant’s expert, but no agreement was reached on the reopening of

           expert and discovery deadlines.


           SUMMARY OF CONFERRAL:

                a. Plaintiffs and Defendants agreed to conduct the deposition of Defendant City’s

                    representative, despite the expiration of the discovery period, at Plaintiffs’ cost on

                    a date to be mutually agreed upon by the parties

                b. Plaintiffs and Defendants agreed to conduct the deposition of Defendants’

                    testifying expert, despite the expiration of the discovery period, at Plaintiffs’ cost

                    on a date to be mutually agreed upon by the parties.




4
    Defendants’ Response is forthcoming. Plaintiffs do not intend to file a Reply.


Grisham et al v. Valenciano et al: Joint Advisory – Discovery Disputes, August 2021         Page 2
            Case 5:20-cv-00387-OLG Document 46 Filed 08/26/21 Page 3 of 6




              c. Despite their good faith conferral, the parties could not come to an agreement

                   regarding Plaintiffs’ motion to extend the remaining scheduling order deadlines.

                   The parties believe their briefing on these issues adequately supports their relative

                   positions and will be prepared for argument at the currently set hearing.


    2. Defendants’ Motion to Compel Plaintiff Grisham’s Deposition, Production of Documents,
       Request for Sanctions and Expedited Hearing [Dkt 33].

         RELIEF REQUESTED: Defendants are requesting to re-depose Plaintiff Grisham
         to answer questions Plaintiffs’ counsel objected to and instructed Grisham not to
         answer and to recover costs and attorneys’ fees.

         STATUS OF CONFERRAL:                          The parties resolved issues concerning Defendants’

         Motion to Compel the Production of Documents. The parties were not able to reach an

         agreement on Defendants’ Motion to Compel Plaintiff Grisham’s Deposition.


         SUMMARY OF CONFERRAL:

              a. Plaintiffs and Defendants agree that Plaintiff Grisham’s responses to Defendants

                   Second Request for Production, as amended, are sufficient. Plaintiffs agreed to

                   allow Defendants to serve Plaintiff Grisham one interrogatory, despite the

                   expiration of the discovery period, in the same form as Defendants Second Request

                   for Production request number 4.

              b. Despite their good faith conferral, the parties could not come to an agreement

                   regarding Defendants’ motion to re-depose Plaintiff Grisham. The parties believe

                   their briefing on these issues adequately supports their relative positions and will

                   be prepared for argument at the currently set hearing.

    3. Plaintiff’s Opposed Motion for Leave, Motion to Compel Depositions, Motion to Show
       Cause, and Request for Sanctions [Dkt 35].




Grisham et al v. Valenciano et al: Joint Advisory – Discovery Disputes, August 2021          Page 3
            Case 5:20-cv-00387-OLG Document 46 Filed 08/26/21 Page 4 of 6




         RELIEF REQUESTED:
           a. Plaintiffs are requesting to depose Chief Valenciano, and any other fact
              witness as it pertains to Defendants’ PowerPoint previously filed under seal
              [Dkt 39].

              b. Plaintiffs are requesting that Defendants show cause to identify the legal basis
                 for collecting sensitive data on Plaintiffs’ counsel and family members.

         STATUS OF CONFERRAL: The parties were not able to reach a resolution on this
         motion.

         SUMMARY OF CONFERRAL:

         a. Despite their good faith conferral, the parties could not come to an agreement regarding

              Plaintiffs’ Motion to compel the re-deposition of Defendant Valenciano. During the

              conference, Plaintiff made a subsequent proposal to share in the cost of the

              deposition(s) in addition to limiting the deposition(s) to two hours with the focus on

              the PowerPoint. Defendants refused. The parties believe their briefing on these issues

              adequately supports their relative positions and will be prepared for argument at the

              currently set hearing.

         b. Despite their good faith conferral, the parties could not come to an agreement regarding

              Plaintiffs’ Motion to Show Cause. The parties believe their briefing on these issues

              adequately supports their relative positions and will be prepared for argument at the

              currently set hearing.

    4. Plaintiffs’ Motion for a Protective Order. (Filed in conjunction with Plaintiffs’ Response
       to Defendants’ Motion to Compel, Production of Documents and Request for Sanctions)
       [Dkt 36].

         RELIEF REQUESTED: This motion is related to Defendants’ Motion to Compel
         Grisham’s deposition [Dkt 33]. Plaintiffs are requesting the Court grant a protective
         order to prevent Plaintiff Grisham from having to respond to specific lines of
         questioning.




Grisham et al v. Valenciano et al: Joint Advisory – Discovery Disputes, August 2021    Page 4
            Case 5:20-cv-00387-OLG Document 46 Filed 08/26/21 Page 5 of 6




         STATUS OF CONFERRAL: The parties were not able to reach a resolution on this

         motion.


         SUMMARY OF CONFERRAL: Despite their good faith conferral, the parties could not

         come to an agreement regarding Plaintiffs’ Motion for a protective order related to

         Plaintiff’s deposition. The parties believe their briefing on these issues adequately supports

         their relative positions and will be prepared for argument at the currently set hearing.

                                                    CONCLUSION

         In summation, despite of the above-referenced agreements between the parties, the parties

were unable to come to a resolution regarding several issues.

                                                          Respectfully submitted,


                                                          GRABLE GRIMSHAW MORA PLLC
                                                          1603 Babcock Road, Suite 280
                                                          San Antonio, Texas 78229
                                                          Telephone: (210) 963-5297
                                                          Facsimile: (210) 641-3332
                                                          brandon@ggm.law
                                                          austin@ggm.law

                                                By:       /s/Brandon J. Grable
                                                          BRANDON J. GRABLE
                                                          Texas State Bar No. 24086983
                                                          AUSTIN M. REYNA
                                                          Texas State Bar No. 24118645
                                                          COUNSEL FOR PLAINTIFFS


                                                          DENTON NAVARRO ROCHA BERNAL & ZECH
                                                          A Professional Corporation
                                                          2517 North Main Avenue
                                                          San Antonio, Texas 78212
                                                          Telephone:    (210) 227-3243
                                                          Facsimile:    (210) 225-4481
                                                          pbernal@rampagelaw.com


Grisham et al v. Valenciano et al: Joint Advisory – Discovery Disputes, August 2021      Page 5
            Case 5:20-cv-00387-OLG Document 46 Filed 08/26/21 Page 6 of 6




                                                          aruiz@rampagelaw.com

                                                By:       /s/Adolfo Ruiz (signed with permission)
                                                          PATRICK C. BERNAL
                                                          State Bar No. 02208750
                                                          ADOLFO RUIZ
                                                          State Bar No. 17385600
                                                          COUNSEL FOR DEFENDANTS




Grisham et al v. Valenciano et al: Joint Advisory – Discovery Disputes, August 2021                 Page 6
